Citation Nr: 1429583	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-21 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating prior to May 20, 2009, and in excess of 10 percent from May 20, 2009, for laceration of the right index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from October 1971 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  

The case was remanded in September 2013 to obtain additional treatment records and afford the Veteran a VA examination; it was remanded again in December 2013 to ensure compliance with the previous remand, to include obtaining treatment records and an adequate examination.  Review of the records indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to May 20, 2009, the laceration of the right index finger had not resulted in limitation of motion of a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible or extension limited by more than 30 degrees; did not include any neurological or muscle impairment; and the scar was not painful, deep, involve an area of 144 square inches or greater, unstable with frequent loss of covering of the skin over the scar, and did not result in any other disabling effects.  

2.  Since May 20, 2009, the laceration of the right index finger does not include any neurological or muscle impairment; and the scar is not painful, deep, involve an area of 144 square inches or greater, unstable with frequent loss of covering of the skin over the scar, and does not result in any other disabling effects.


CONCLUSIONS OF LAW

1.  Prior to May 20, 2009, the criteria for a compensable rating for laceration of the right index finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5229 (2013). 

2.  Since May 20, 2009, the criteria for a rating in excess of 10 percent for laceration of the right index finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5229 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in a letter dated in June 2009 regarding the type of evidence necessary to establish his claim.  He was instructed that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claim.  In obtaining the Veteran's medical records, the Board's December 2013 remand included directives that the results of a nerve conduction study done in September 2013 should be obtained.  After receiving the Board remand, in a December 2013 statement, the Veteran indicated that his evidence had been submitted already.  The electronic claims file does contain evidence submitted by the Veteran.  There are no medical records showing nerve conduction studies in 2013, although there is evidence of testing in 2009.  Although a September 2013 evaluation from the Veteran's private physician referenced the nerve conduction study, the Veteran indicated that he submitted all the evidence from that physician, which does not include any nerve conduction studies from 2013.  In this case, considering that the Veteran has submitted all of his pertinent medical evidence, the Board concludes that a remand to obtain additional evidence is not necessary.  

Pertinent VA examinations were obtained in June 2009 and September 2013 with a March 2014 addendum opinion.  38 C.F.R. § 3.159(c)(4).  The VA examinations and opinion obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's laceration of the right index finger is rated as zero percent or noncompensably disabling prior to May 20, 2009, and as 10 percent from May 20, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5229, which evaluates impairment from limitation of motion of the index or long finger.  

Pursuant to DC 5229, a zero percent or noncompensable rating is warranted when limitation of motion results in a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a DC 5229 (2013).

A 10 percent rating is warranted when limitation of motion results in a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.

The Veteran was afforded a VA examination in June 2009.  He reported being left hand dominant.  The Veteran's reported symptoms included a decrease in dexterity, deformity and numbness; he denied an overall decrease in hand strength.  There was no history of flare-ups of joint symptoms.  The Veteran had an angulation deformity of eight degrees at the distal interphalangeal (DIP) joint.  There was no ankylosis.  Examination revealed no decreased strength for pushing, pulling and twisting; no decreased dexterity for twisting, probing, writing, touching and expression; no gap between thumb pad and tip of fingers on attempted opposition of thumb to fingers; and no gap between fingers and proximal transverse crease of hand on maximal flexion of fingers.  Range of motion testing revealed active and passive motion of the metacarpal phalangeal (MP) joint from zero to 90 degrees with no pain, including after repetitive use; active and passive motion of the proximal interphalangeal (PIP) joint from zero to 100 degrees with no pain, including after repetitive use; and active and passive motion of the DIP joint from eight to 70 degrees with no pain, including after repetitive use.  There was no loss of motion of any joint following repetition.  The Veteran had missed zero days from work in the last 12 months.  His disability was opined to have no significant effects on his usual occupation and no effects on his usual daily activities.

Treatment records show that the Veteran received physical therapy and other treatment beginning in July 2009.  Physical therapy records in July 2009 show that the Veteran had mild to moderate edema in his right index finger.  A non-physical therapy July 2009 record reveals that the Veteran had some residual numbness in his fingertip probably reflecting injury to the digital nerves.  Deformity of the DIP joint was noted.  The Veteran was shown to have severe myofascial adhesions in August 2009 in addition to his finger being very contracted and his hand tightly seized.  Nerve studies in August 2009 for possible cervical radiculopathy did not show any nerve impairment pertaining to the right index finger.  A treatment record dated in August 2009 indicates that the Veteran had a well-healed laceration just proximal to the DIP joint dorsally.  It was a transverse laceration.  The Veteran reported diminished sensation just distal to that digit, but normal sensation over the pulp of the finger.  He had an intact nail with no deformity.  He had approximately eight degrees of an extension lag at the DIP joint and full flexion.  He had otherwise intact extensor tendinous function and flexor digitorum profundus (FDP) and flexor digitorum superficialis (FS) function as well.  A September 2009 record shows that the Veteran had mild swelling.  A record dated in May 2010 showed that the Veteran had severely hyper-contracted muscles in the entire hand, especially the index finger.  None of these treatment records show his range of motion in degrees, muscle damage, tendon damage, or confirmed nerve damage.

The Veteran submitted the results of a disability benefits questionnaire (DBQ) filled out by his private physician, S.A., M.D., dated in September 2013.  The Veteran was diagnosed with a tendon injury of his right index finger.  He reported daily flare-ups with repetitive use and pain and stiffness within one hour of work.  He had limitation of motion or painful motion.  There was no gap between the thumb pad and fingers and pain began at a gap of one to two inches.  There was no gap between any fingers and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  The Veteran had extension limited by more than 30 degrees with painful motion that began at no more than 30 degrees.  Following repetition, there was no gap between the thumb pad and fingers, but it was painful, and there was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips.  Extension was limited by more than 30 degrees following repetition.  He had functional loss of less movement than normal, pain on movement, and swelling.  There was deformity and tenderness or pain to palpation.  Hand grip was 4/5 for both hands.  He had ankylosis of the right index DIP joint; he was unable to extend.  The Veteran had painful and/or unstable scars; no scar DBQ was filled out.  Dr. S.A. reported that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  He reported that nerve conduction studies showed carpal tunnel syndrome.  The Veteran's condition impacted his ability to work due to constant pain/stiffness and numbness.  

The Veteran was afforded another VA examination in September 2013.  He reported pain and that he was unable to fully extend his finger.  The Veteran also described a 2.5 centimeter scar that was not painful or freely mobile.  He did not report flare-ups that impacted the function of the hand.  Examination revealed limitation of motion or painful motion.  There was no gap between the thumb pad and the fingers and no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips.  Extension was limited by no more than 30 degrees with painful motion beginning at no more than 30 degrees.  Following repetition, there was no additional limitation of motion; no gap between the thumb pad and the fingers; and no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips.  Following repetition, his extension continued to be limited by no more than 30 degrees.  The Veteran had functional loss of less movement than normal, pain on movement, and he lacked ten degrees of terminal active extension.  The examiner reported that he tolerated full passive range of motion well and that he had pain with motion.  He had tenderness or pain to palpation.  Hand grip strength was 5/5.  He did not have ankylosis.  The Veteran's scar was not painful and/or unstable and the total area was not greater than 39 square centimeters (six square inches).  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  The examiner opined that the disability did not impact the Veteran's ability to work.  The examiner also opined that it was impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the hand or index finger was used repeatedly over a period of time.  The Veteran had lost zero time from work in the last 12 months and his disability was opined to have no effects on his usual daily activities.  

An addendum opinion was obtained in March 2014.  The examiner opined that based on their recollection, the Veteran did not have any neurological manifestation of the laceration to the right index finger.  As such, they did not think a neurological consultation was deemed necessary.  They noted previously examining the Veteran in person and that they reviewed the available electronic records.

Based on a review of the evidence, the Board concludes that a compensable rating is not warranted prior to May 20, 2009, and a rating in excess of 10 percent is not warranted at any time since May 20, 2009.  In this case, the 10 percent rating was effective the date of the Veteran's claim.  There is no evidence of record in the one year prior to the Veteran's claim where it was factually ascertainable that a compensable rating was warranted.  There are no treatment records during this period showing that limitation of motion resulted in a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible or that extension was limited by more than 30 degrees.  Therefore, a compensable rating prior to May 20, 2009, under DC 5229 is not warranted.  Additionally, while a compensable rating is available for ankylosis of the index finger under DC 5225, there is no evidence of ankylosis during this time period.  Consequently, a compensable rating is not warranted prior to May 20, 2009.

Since May 20, 2009, the currently assigned 10 percent rating is the highest available rating under DC 5229.  Regarding the Veteran's limitation of motion, there are no other applicable rating criteria that would provide for a rating in excess of 10 percent.  As such, the Board concludes that a rating in excess of 10 percent based on limitation of motion is not warranted.

In reaching the conclusion that higher ratings are not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations or treatment records shows that the Veteran had muscle atrophy of the right index finger or other evidence of disuse due to his service-connected right index finger disability.  Accordingly, the criteria for a compensable rating prior to May 20, 2009, and in excess of 10 percent from May 20, 2009, for limitation of motion for the Veteran's service-connected laceration of the right index finger have not been met.  38 C.F.R. § 4.71a, DC 5229.

As the Veteran is not entitled to higher ratings for his painful motion, the Board has considered whether separate ratings are available for his other symptomatology.  In this case, the Board acknowledges that treatment records show that the Veteran has diminished sensation, numbness, myofascial adhesions, swelling, and contraction.  However, the evidence fails to show confirmed nerve and/or muscle damage such that separate ratings are available.  None of the treatment records or examinations has shown that the Veteran's service-connected laceration includes muscle damage.  No muscle damage findings were noted in any of the examinations, and both Dr. S.A. and the September 2013 VA examiner indicated that the Veteran did not have other pertinent physical findings, complications, conditions, signs and/or symptoms besides those documented in those reports.  As no muscle damage was noted by Dr. S.A. or the September 2013 VA examiner, the Board concludes that a separate rating for muscle damage is not warranted. 

While the Veteran does have numbness and diminished sensation, and contends that he has neurological impairment, the treatment records and examinations fail to show nerve impairment such that a separate rating is warranted.  As discussed above, testing in 2009 did not show any specific right index finger nerve impairment.  Although a July 2009 record shows that the Veteran's residual numbness was opined to probably reflect injury to the digital nerves, no objective evidence confirms a neurological impairment from the Veteran's service-connected right index finger disability.  Dr. S.A. did not identify the Veteran as having an impaired nerve in his right index finger, even with the Veteran's sensory complaints shown in that DBQ.  Rather, Dr. S.A. only indicated that the Veteran had carpal tunnel syndrome.  The September 2013 examiner in their March 2014 addendum opined that the Veteran did not have any neurological manifestation and no neurological consultation was necessary.  In this case, there is no objective evidence of record to support a separate rating for any nerve impairment.  As such, a separate rating for the Veteran's neurological complaints is not warranted.

Furthermore, while the Veteran does have a scar, the evidence fails to show that a separate rating for the scar is warranted.  The Veteran's treatment records and examinations do not show that the scar is deep, nonlinear and covers an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm).  The evidence also does not show that the scar involves an area of 144 square inches or greater.  There is no indication that the scar is unstable where, for any reason, there is frequent loss of covering of the skin over the scar.  The scar was not shown to be painful on examination in 2013.  In this regard, while Dr. S.A. opined that it was not painful and/or unstable, no separate DBQ for scars was completed.  The June 2009 and September 2013 VA examiners did not report that the Veteran's scar was painful and/or unstable; the September 2013 examiner specifically opined that it did not have such symptomatology.  Furthermore, the August 2009 treatment record noted above shows that the Veteran's scar was well-healed.  The Veteran's treatment records do not show that the scar is painful or unstable.  The evidence also does not show that the scar had any disabling effects not considered under the other scar diagnostic codes.  Therefore, a separate rating for the scar is not warranted. 38 C.F.R. § 4.118, DC 7801, 7802, 7804, 7805 (2013).

For these reasons, the Board finds that the criteria for a compensable rating prior to May 20, 2009, and in excess of 10 percent from May 20, 2009, have not been met.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's right index finger symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's right index finger disability has resulted in interference with employment or activities of daily life which would warrant increased ratings for this disability.

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable rating prior to May 20, 2009, and in excess of 10 percent from May 20, 2009, for laceration of the right index finger is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


